 1   JOHN L. BURRIS, Esq. SBN 69888
     ADANTÉ D. POINTER Esq. SBN 236229
 2   MELISSA C. NOLD, Esq. SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
     adante.pointer@johnburrislaw.com
 6   melissa.nold@johnburrislaw.com
 7   Attorneys for Plaintiffs
 8
     LONGYEAR, O’DEA & LAVRA, LLP
 9   Van Longyear, CSB No. 84189
     Nicole M. Cahill, CSB No. 287165
10   3620 American River Drive, Suite 230
     Sacramento, CA 95864
11   Phone: (916) 974-8500
     Facsimile: (916) 974-8510
12
     Attorneys for Defendant COUNTY OF SACRAMENTO
13
                                  UNITED STATES DISTRICT COURT
14
                                EASTERN DISTRICT OF CALIFORNIA
15

16
     N.M., Successor-in-Interest to Decedent         Case No. 2:18-cv-01830-WBS-KJN
17   MIKEL MCINTYRE, by and through his
     Guardian Ad Litem CAS’SIUS
18   HUDSON; BRIGETT MCINTYRE, an                    STIPULATED PROTECTIVE ORDER
     individual,
19
     Plaintiffs
20                                             vs.

21   CITY OF RANCHO CORDOVA, a
     municipal corporation; COUNTY OF
22   SACRAMENTO, a municipal
     corporation; and DOES 1-25, inclusive,
23   individually and in their official capacity
     as police officers for the CITY of
24   RANCHO CORDOVA and COUNTY OF
     SACRAMENTO; and DOES 26-50,
25   inclusive, individually and in their official
     capacity as employees for the Sacramento
26   County Sheriff’s Department and/or
     Rancho Cordova Police Department,
27
     Defendants.
28
                                                                                     STIPULATED
                                                       1                       PROTECTIVE ORDER
 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public

 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

 6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

 7   all disclosures or responses to discovery and that the protection it affords from public disclosure

 8   and use extends only to the limited information or items that are entitled to confidential treatment

 9   under the applicable legal principles. The parties further acknowledge, as set forth in Section

10   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

11   information under seal; Civil Local Rule 141(e)(2)(i) sets forth the procedures that must be

12   followed and the standards that will be applied when a party seeks permission from the court to

13   file material under seal.

14   2.      DEFINITIONS

15           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

16   information or items under this Order.

17           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

19   of Civil Procedure 26(c).

20           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
21   well as their support staff).

22           2.4     Designating Party: a Party or Non-Party that designates information or items that

23   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

24           2.5     Disclosure or Discovery Material: all items or information, regardless of the

25   medium or manner in which it is generated, stored, or maintained (including, among other things,

26   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
27   responses to discovery in this matter.

28   ///
                                                                                            STIPULATED
                                                        2                             PROTECTIVE ORDER
 1          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

 2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 3   consultant in this action.

 4          2.7     House Counsel: attorneys who are employees of a party to this action. House

 5   Counsel does not include Outside Counsel of Record or any other outside counsel.

 6          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

 7   entity not named as a Party to this action.

 8          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

 9   action but are retained to represent or advise a party to this action and have appeared in this action

10   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

11          2.10    Party: any party to this action, including all of its officers, directors, employees,

12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

13          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

14   Material in this action.

15          2.12    Professional Vendors: persons or entities that provide litigation support services

16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

17   organizing, storing, or retrieving data in any form or medium) and their employees and

18   subcontractors.

19          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

20   “CONFIDENTIAL.”
21          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

22   Producing Party.

23   3.     SCOPE

24          The protections conferred by this Stipulation and Order cover not only Protected Material

25   (as defined above), but also (1) any information copied from Protected Material; (2) all copies,

26   excerpts, summaries, or compilations of Protected Material that reveal the source of the Protected
27   Material or that reveal specific information, i.e., the raw data gleaned from protected documents,

28   entitled to confidentiality under this stipulated order; and (3) any testimony, conversations, or
                                                                                            STIPULATED
                                                        3                             PROTECTIVE ORDER
 1   presentations by Parties or their Counsel that might reveal Protected Material. However, the

 2   protections conferred by this Stipulation and Order do not cover the following information: (a)

 3   any information that is in the public domain at the time of disclosure to a Receiving Party or

 4   becomes part of the public domain after its disclosure to a Receiving Party as a result of

 5   publication not involving a violation of this Order, including becoming part of the public record

 6   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 7   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 8   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

 9   of Protected Material at trial shall be governed by a separate agreement or order.

10   4.     DURATION

11          Even after final disposition of this litigation, the confidentiality obligations imposed by

12   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

13   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

14   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

15   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

16   including the time limits for filing any motions or applications for extension of time pursuant to

17   applicable law.

18   5.     DESIGNATING PROTECTED MATERIAL

19          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

20   or Non-Party that designates information or items for protection under this Order must take care
21   to limit any such designation to specific material that qualifies under the appropriate standards.

22   The Designating Party must designate for protection only those parts of material, documents,

23   items, or oral or written communications that qualify – so that other portions of the material,

24   documents, items, or communications for which protection is not warranted are not swept

25   unjustifiably within the ambit of this Order.

26          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
27   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

28   unnecessarily encumber or retard the case development process or to impose unnecessary
                                                                                            STIPULATED
                                                        4                             PROTECTIVE ORDER
 1   expenses and burdens on other parties) expose the Designating Party to sanctions.

 2          If it comes to a Designating Party’s attention that information or items that it designated

 3   for protection do not qualify for protection, that Designating Party must promptly notify all other

 4   Parties that it is withdrawing the mistaken designation.

 5          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 6   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 7   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 8   designated before the material is disclosed or produced.

 9          Designation in conformity with this Order requires:

10          (a) for information in documentary form (e.g., paper or electronic documents, but

11   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

12   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

13   portion or portions of the material on a page qualifies for protection, the Producing Party also

14   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

15   margins).

16          A Party or Non-Party that makes original documents or materials available for inspection

17   need not designate them for protection until after the inspecting Party has indicated which

18   material it would like copied and produced. During the inspection and before the designation, all

19   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the

20   inspecting Party has identified the documents it wants copied and produced, the Producing Party
21   must determine which documents, or portions thereof, qualify for protection under this Order.

22   Then, before producing the specified documents, the Producing Party must affix the

23   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or

24   portions of the material on a page qualifies for protection, the Producing Party also must clearly

25   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

26          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
27   Designating Party identify on the record, before the close of the deposition, hearing, or other

28   proceeding, all protected testimony.
                                                                                            STIPULATED
                                                        5                             PROTECTIVE ORDER
 1          (c) for information produced in some form other than documentary and for any other

 2   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

 3   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

 4   portion or portions of the information or item warrant protection, the Producing Party, to the

 5   extent practicable, shall identify the protected portion(s).

 6          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 7   designate qualified information or items does not, standing alone, waive the Designating Party’s

 8   right to secure protection under this Order for such material. Upon timely correction of a

 9   designation, the Receiving Party must make reasonable efforts to assure that the material is

10   treated in accordance with the provisions of this Order.

11          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

12          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

13   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

14   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

15   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

16   challenge a confidentiality designation by electing not to mount a challenge promptly after the

17   original designation is disclosed.

18          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

19   process by providing written notice of each designation it is challenging and describing the basis

20   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
21   notice must recite that the challenge to confidentiality is being made in accordance with this

22   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

23   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

24   forms of communication are not sufficient) within 14 days of the date of service of notice. In

25   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

26   designation was not proper and must give the Designating Party an opportunity to review the
27   designated material, to reconsider the circumstances, and, if no change in designation is offered,

28   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
                                                                                             STIPULATED
                                                         6                             PROTECTIVE ORDER
 1   stage of the challenge process only if it has engaged in this meet and confer process first or

 2   establishes that the Designating Party is unwilling to participate in the meet and confer process in

 3   a timely manner.

 4          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 5   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

 6   Local Rules 141.1, 230, and 250 within 21 days of the initial notice of challenge or within 14

 7   days of the parties agreeing that the meet and confer process will not resolve their dispute,

 8   whichever is earlier. Each such motion must be accompanied by a competent declaration

 9   affirming that the movant has complied with the meet and confer requirements imposed in the

10   preceding paragraph. Failure by the Designating Party to make such a motion including the

11   required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

12   confidentiality designation for each challenged designation. In addition, the Challenging Party

13   may file a motion challenging a confidentiality designation at any time if there is good cause for

14   doing so, including a challenge to the designation of a deposition transcript or any portions

15   thereof. Any motion brought pursuant to this provision must be accompanied by a competent

16   declaration affirming that the movant has complied with the meet and confer requirements

17   imposed by the preceding paragraph.

18          The burden of persuasion in any such challenge proceeding shall be on the Designating

19   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

20   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
21   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

22   file a motion to retain confidentiality as described above, all parties shall continue to afford the

23   material in question the level of protection to which it is entitled under the Producing Party’s

24   designation until the court rules on the challenge.

25          7.      ACCESS TO AND USE OF PROTECTED MATERIAL

26          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
27   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

28   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
                                                                                             STIPULATED
                                                           7                           PROTECTIVE ORDER
 1   the categories of persons and under the conditions described in this Order. When the litigation has

 2   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 3   DISPOSITION).

 4           Protected Material must be stored and maintained by a Receiving Party at a location and

 5   in a secure manner that ensures that access is limited to the persons authorized under this Order.

 6           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 7   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 8   information or item designated “CONFIDENTIAL” only to:

 9           (a) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

10   reasonably necessary for this litigation and who have signed the “Acknowledgment and

11   Agreement to Be Bound” (Exhibit A);

12           (b) the court and its personnel;

13           (c) court reporters and their staff, professional jury or trial consultants, mock jurors, and

14   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16           (d) during their depositions, witnesses in the action to whom disclosure is reasonably

17   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

18   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

19   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

20   bound by the court reporter and may not be disclosed to anyone except as permitted under this
21   Stipulated Protective Order or as agreed by the Designating Party.

22           (e) the author or recipient of a document containing the information or a custodian or

23   other person who otherwise possessed or knew the information.

24   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

25           LITIGATION

26           If a Party is served with a subpoena or a court order issued in other litigation that compels
27   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

28   must:
                                                                                             STIPULATED
                                                         8                             PROTECTIVE ORDER
 1          (a) promptly notify in writing the Designating Party. Such notification shall include a

 2   copy of the subpoena or court order;

 3          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 4   other litigation that some or all of the material covered by the subpoena or order is subject to this

 5   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 6          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 7   Designating Party whose Protected Material may be affected.

 8          If the Designating Party timely seeks a protective order, the Party served with the

 9   subpoena or court order shall not produce any information designated in this action as

10   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

11   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

12   shall bear the burden and expense of seeking protection in that court of its confidential material –

13   and nothing in these provisions should be construed as authorizing or encouraging a Receiving

14   Party in this action to disobey a lawful directive from another court.

15   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

16          LITIGATION

17          (a) The terms of this Order are applicable to information produced by a Non-Party in this

18   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

19   connection with this litigation is protected by the remedies and relief provided by this Order.

20   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
21   additional protections.

22          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

23   Party’s confidential information in its possession, and the Party is subject to an agreement with

24   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

25          (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of

26   the information requested is subject to a confidentiality agreement with a Non-Party;
27          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

28   litigation, the relevant discovery request(s), and a reasonably specific description of the
                                                                                            STIPULATED
                                                        9                             PROTECTIVE ORDER
 1   information requested; and

 2          (3) make the information requested available for inspection by the Non-Party.

 3          (c) If the Non-Party fails to object or seek a protective order from this court within 14

 4   days of receiving the notice and accompanying information, the Receiving Party may produce the

 5   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 6   seeks a protective order, the Receiving Party shall not produce any information in its possession

 7   or control that is subject to the confidentiality agreement with the Non-Party before a

 8   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

 9   burden and expense of seeking protection in this court of its Protected Material.

10   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

12   Material to any person or in any circumstance not authorized under this Stipulated Protective

13   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

14   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

15   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

16   made of all the terms of this Order, and (d) request such person or persons to execute the

17   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

18   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

19          MATERIAL

20          When a Producing Party gives notice to Receiving Parties that certain inadvertently
21   produced material is subject to a claim of privilege or other protection, the obligations of the

22   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

23   provision is not intended to modify whatever procedure may be established in an e-discovery

24   order that provides for production without prior privilege review. Pursuant to Federal Rule of

25   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

26   communication or information covered by the attorney-client privilege or work product
27   protection, the parties may incorporate their agreement in the stipulated protective order

28   submitted to the court.
                                                                                             STIPULATED
                                                        10                             PROTECTIVE ORDER
 1   12.    MISCELLANEOUS

 2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

 3   seek its modification by the court in the future.

 4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

 5   Order no Party waives any right it otherwise would have to object to disclosing or producing any

 6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 7   Party waives any right to object on any ground to use in evidence of any of the material covered

 8   by this Protective Order.

 9          12.3    Filing Protected Material. Without written permission from the Designating Party

10   or a court order secured after appropriate notice to all interested persons, a Party may not file in

11   the public record in this action any Protected Material. A Party that seeks to file under seal any

12   Protected Material must comply with Local Rule 141. Protected Material may only be filed under

13   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.

14   Pursuant to Local Rule 141, a sealing order will issue only upon the showing required by

15   applicable law. If a Receiving Party's request to file Protected Material under seal pursuant to

16   Local Rule 141 (b) is denied by the court, then the Receiving Party may file the information in the

17   public record unless otherwise instructed by the court.

18          13.     FINAL DISPOSITION

19          Within 60 days after the final disposition of this action, as defined in paragraph 4, upon

20   written notification served by Producing or Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this subdivision,

22   “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other

23   format reproducing or capturing any of the Protected Material. Whether the Protected Material is

24   returned or destroyed, the Receiving Party must submit a written certification to the Producing

25   Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that

26   (1) identifies (by category, where appropriate) all the Protected Material that was returned or
27   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

28   compilations, summaries or any other format reproducing or capturing any of the Protected
                                                                                             STIPULATED
                                                         11                            PROTECTIVE ORDER
 1   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 2   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 3   correspondence, deposition and trial exhibits, expert reports, attorney work product, and

 4   consultant and expert work product, even if such materials contain Protected Material. Any such

 5   archival copies that contain or constitute Protected Material remain subject to this Protective

 6   Order as set forth in Section 4 (DURATION).

 7

 8          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 9
     DATED:     03/22/2019                         /s/ Melissa C. Nold (as authorized 03/21/2019)
10                                                         Attorney for Plaintiffs
11
     DATED: 03/22/2019                             /s/ Nicole M. Cahill
12                                                        Attorney for Defendants
13
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15
     Dated: March 26, 2019
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                           STIPULATED
                                                       12                            PROTECTIVE ORDER
 1                                                 EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3

 4   I, _____________________________ [print or type full name], of _________________ [print or

 5   type full address], declare under penalty of perjury that I have read in its entirety and understand

 6   the Stipulated Protective Order that was issued by the United States District Court for the Eastern

 7   District of California on _______ in the case of N.M., et al. v. County of Sacramento, et al.,

 8   Case No. 2:18-cv-01830-WBS-KJN. I agree to comply with and to be bound by all the terms of this

 9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

11   disclose in any manner any information or item that is subject to this Stipulated Protective Order to

12   any

13   person or entity except in strict compliance with the provisions of this Order.

14   I further agree to submit to the jurisdiction of the United States District Court for the Eastern

15   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

16   even if such enforcement proceedings occur after termination of this action.

17   I hereby appoint __________________________ [print or type full name] of

18   _______________________________________ [print or type full address and telephone number]

19   as my California agent for service of process in connection with this action or any proceedings

20   related to enforcement of this Stipulated Protective Order.
21

22   Date: ______________________________________

23

24   City and State where sworn and signed: _________________________________

25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                                                             STIPULATED
                                                        13                             PROTECTIVE ORDER
